McMurray, Presiding Judge.
Defendant was charged in an indictment with three counts of trafficking in cocaine and four counts of violating Georgia’s Controlled Substances Act (three counts of possession of cocaine with intent to distribute and one count of possession of more than an ounce of marijuana). This appeal followed the trial court’s denial of defendant’s plea of former jeopardy. Held'.
In his sole enumeration of error, defendant contends a previous civil forfeiture proceeding relating to the criminal activity in question in the case sub judice placed him in jeopardy and thus prohibits *812further prosecution on the above criminal charges. This argument is without merit for the reasons stated in Murphy v. State, 219 Ga. App. 474 (465 SE2d 497), affirmed in 267 Ga. 120 (475 SE2d 907).
Decided December 4, 1996.
Steven H. Sadow, for appellant.
J. Tom Morgan, District Attorney, Jeanne M. Canavan, Assistant District Attorney, for appellee.

Judgment affirmed.


Johnson and Ruffin, JJ, concur.